Title: Abigail Adams to Mercy Otis Warren, 14 May 1787
From: Adams, Abigail
To: Warren, Mercy Otis


        
          London May 14 1787
          my dear Madam
        
        I have lately been reading Mrs Montague’s essays upon the Genious and writings of shakspear, and I am so well pleased with them; that I take the Liberty of presenting them to you. The Lady is still living, a widow, and possessd of an ample fortune, without any children, she has a Nephew who bears the same name and has lately been returnd a member to parliament. I should have wished to have formed an acquaintance with her, if I had not learnt that she was a voilent Anti American, tho a sister of a mr Roberson who has written some things in favour of our Country, and who has always been Friendly to our cause.
        I have resided in this Country near two years and in that time, I have made some few acquaintance whom I esteem and shall leave with regreet, but the customs and manners of a Metropolis are unfriendly to that Social intercourse which I have ever been accustomed to. Amusement and diversion may always be purchased at the Theatres & places of publick resort, so that little pains is taken to cultivate that benevolence & interchange of kindness which sweetens life, in lieu of which mere visits of form are substitued to keep up the union; not only the wrinkeled brow of age is grasping at the card table & even tricking with mean avarice, but the virgin bloom of innocence and beauty is withered at the same vigils. I do not think I should draw a false picture of the Nobility and Gentry of this Metropolis, if I was to assert, that Money and pleasure are the sole objects of their ardent persuit, publick virtue, & indeed all virtue is exposed to Sale, and as to principle, where is it to be found, either in the present administration, or opposition? Luxery dissapation and vice, have a natural tendency to extirpate every generous principle, and leave the Heart susceptable of the most malignant vices. to the total absence of principle must be asscribed the conduct of the Heir apparant to the British Throne, which is the subject of much speculation at this moment. The World have Supposed that a marriage had taken place between the prince, and a Lady known by the Name of Fitzherbert, whom for 3 years he persued driving her for more than half that time out of her country to avoid him. as she was in independant circumstances, of an ancient & respectable family; of a Fair Character and honorable connections every person presumed her married to him, Tho contrary to the establishd Laws of the Land, & this not only by a Catholick priest, but a protestant one too, every step for more than a year has confirmed this Idea, as the Lady has attended him; not only to the Watering places, but into all publick, and private parties, and at the princs request has been countananced by the first persons in the Kingdom, and the publick papers have announced the report & given credit to it uncontradicted throughout all Europe, but now at a Time when he wishes to be relieved from the load of debt he has contracted, and finds that this affair is like to become a subject of parlimentary discussion, he authorizes Charles Fox (A Man as unprincipald as the prince) to declare the whole story a malicious falsehood, and in the most explicit terms to deny even the shadow of a marriage. yet not a person whom I have heard mention the subject since believes; a syllable of mr Fox’s assertion thus does this young man set both Law & Decency at defience; his Friends are even so barefaced as to pretend that no connextion but of the platonick kind has ever subsisted between them, he a mere Scipio, & she a vestal. What a prospect for this Country? What a prostration of Honour & virtue! the Heir Apparant, frequenting the Haunts of intemperance and vice, his greatest intimates Sycophants and Knaves, appearing in company so disguised as to lose himself, and commit the greatest rudeness, which was the case not a month Since— Yet when sober really possessing the outward appearence of a well bred gentleman, by Some he is held up as a man of Learning and abilities, but of this I cannot learn any Specimins; not even a refinement in his vices, since he is branded with a taste, for the lowest & most vulgar—but I will quit him, Since I shall never owe him; either honour or Allegence, and will turn my attention to my own Country, which tho not terrified with the prospect of a proffligate prince to govern it appears to be in an untranquilized state, embarressed in its Finances, distresst in its commerce and unbalanced in its Governments, but I have Faith that will remove mountains, and as distress and difficulties in private life, are frequently Spurs to dilligence, so have we seen publick industery excited in the same manner, during the late War. Success crowned our efforts and gave us Independance, our misfortune is that then we became indolent and intoxicated; Luxery with ten thousand evils in her train, exiled the humble virtues. Industery & frugality, were swallowd up in dissipation.
        “but it is not upon Record, says a late writer that any state was ever yet so exhausted, but that whilst it enjoyed Liberty it might draw new resources from its own vitals. Though the tree is lopped, yet so long as the root remains unhurt, it will through out a greater Luxuriancy of Branches, produce fruits of better flavour and derive fresh vigor from the ax—”
        Why my Dear Madam, may we not console ourselves with Ideas of this kind, instead of giving way to despondency? I was very happy to learn that my young Friend Harry distinguishd himself with the ardour of a patriot, and the zeal of a Good Citizen in accompanying General Lincoln in his late expedition. had Pericles lived in the present day, he could not have made the boast, which he does in his funeral oration over the Athenians, Saying that they were the only people, who thought those who did not lend their assistance in State affairs—not indolent—but good for Nothing. it is indeed a pleasing presage of future good, when the most promising Youth, shrink not from danger, through a fondness for those delights, which a peacefull affluent Life bestows “but bare their bold Breast, & pour their generous Blood” esteeming it a dishonour that their Country should stand in need of any thing which their valour can acchive.
        I Long my dear madam to return to my native land. my little Cottage encompassed with my Friends has more charms for me than the drawing Room of St James, where Studied civility, and disguised coldness, cover malignant Hearts.
        I will not close this letter without informing you that I am—a Grand—o no! That would be confesing myself old, which would be quite unfashionable and vulgar—but true it is. I have a fine grandson. I regreet a little that it was not a daughter, for then I would have claimd the little one for the great one. Mrs Smith desires me to present her respectfull compliments to you, with thanks for your kind and Friendly Letter, which she will notice as soon as she is able. be so good as to present my Regards to the Genll, and all your Worthy family. I must acquit myself of a promise made to a young Gentleman, who requested me when I wrote to you, to lay him respectfully at your feet, by which I presume he meant that I should express, the high esteem and profound veneration, which he always professes towards You, and I knew not how to do it better: than by giving you his own words. I dare say you will be at no loss to recollect this Gentleman by the Name of Shipping; who is as Geenteel well Bred a youth as any one from our Country, and who is quite at home with us as well as his companion mr Cutting, who I think will make a figure in Life, as he has both abilities and application.
        I know not what to say for my companion that he has not written a single Letter by this opportunity, but that he is so much engaged in travelling through the Itallian Republicks that I cannot draw of his attention, except only to official Letters. he says his Friends must accept his printed letters. I will not apoligize for the length of my Letter, concious as I am of all my Sins of omission, but be assured dear Madam, That neither a want of affection or Regard are in the number, for those my Heart shall not reproach
        Your assured Friend
        Abigail Adams
      